An application was made to the court to reserve the questions *Page 481 
arising in this case for hearing in bank; and, after debate, the court considered they had not the power to reserve the questions in a case pending in this court as a court of appeals from the register's decree If such power does exist, then the court would have the same power in a case here on appeal from the Orphans' Court, which the constitution certainly does not contemplate.
It is true, the expressions in the constitution (sec. 7,) are large; but they evidently have reference to cases standing originally in Superior Court from the provision immediately following m reference toproceeding in the cause to verdict, c.
                                                      Motion refused.